UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-7508


OMEAKO L. BRISBON,

                     Petitioner - Appellant,

              v.

ERIC HOOKS,

                     Respondent - Appellee,

              and

STATE OF NORTH CAROLINA; WARDEN J. SAPPER; VICTOR LOCKLEAR;
WARDEN JOHN HERRING,

                     Respondents.


Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:20-hc-02211-BO)


Submitted: March 29, 2022                                          Decided: April 1, 2022


Before HARRIS, QUATTLEBAUM, and HEYTENS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Omeako L. Brisbon, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Omeako L. Brisbon, a North Carolina inmate, seeks to appeal the district court’s

order dismissing as untimely Brisbon’s 28 U.S.C. § 2254 petition. See Gonzalez v. Thaler,

565 U.S. 134, 148 & n.9 (2012) (explaining that § 2254 petitions are subject to one-year

statute of limitations, running from latest of four commencement dates enumerated in 28

U.S.C. § 2244(d)(1)). The order is not appealable unless a circuit justice or judge issues a

certificate of appealability. 28 U.S.C. § 2253(c)(1)(A). A certificate of appealability will

not issue absent “a substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2). When, as here, the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural ruling is debatable and that

the petition states a debatable claim of the denial of a constitutional right. Gonzalez, 565

U.S. at 140-41 (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Brisbon has not made

the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED




                                             2